 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union states in its objection that the notice was improperly displayed, con-tending that because of this one eligible employee was not advised of his right tovote and thus failed to cast a ballot in the election.The investigation showed that the only eligible employee who did not vote wasJames Covington, who is employed as a part-time janitor.Covington attends highschool 8:30 a.m. to 3:30 p.m. daily. After school he spends 2 hours daily in the store,cleaning desks, sweeping the floor, dusting displays, and emptying waste baskets.This work takes him to all parts of the store.Covington states in his affidavitthat: "I didn't vote in the election for one thing because I didn't know about it[the time and date] and also because of the early hour I couldn't have been thereanyway since it was during my school hours and I would have been in school."Covington states that he seldom reads the various notices posted on the bulletinboard because they usually did not concern him.He admits that although he wasaware that an election was scheduled, he failed to read the notice or to make anyinquiries as to the scheduled date and time.Under these circumstances, Covington's failure to vote is not attributable to themanner in which the notices were posted. Since he did not see the notice at all,the manner of posting becomes immaterial as to him.The notice of election wasavailable in the place where notices to employees are customarily posted.Fur-thermore, Covington could have determined the election date and hours by simplyasking the store manager, who did remark at one time to Covington that an electionwould be held soon, although she did not specify the date.The Regional Director therefore concludes that the manner in which the electionnotices were posted did not cause any eligible employee to refrain from voting.The Regional Director having concluded that objection No. 2 lacks merit, recom-mends that it be overruled.[Recommendations omitted from publication.]Robertson Paper Box Company, IncorporatedandGeneral Team-sters,Chauffeurs and Warehousemen,Local Union No. 493,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No.1-RC-5455.August 6, 1959SUPPLEMENTAL DECISION AND SECOND DIRECTIONOF ELECTIONOn March 2, 19599 the Board issued a Decision and Direction of Elec-tion in this proceeding, finding a unit of production and maintenanceemployees appropriate for the purposes of collective bargaining.'Thereafter, on March 20, 1959, Norwich, Connecticut, Printing Spe-cialties and Paper Products Union, Local No. 494, subordinate to In-ternational Printing Pressmen and Assistants Union of North Amer-ica, AFL-CIO, herein called Local 494, one of the Intervenors herein,filed a motion to amend the Decision and Direction of Election bysevering a craft unit composed of the Employer's printing pressmen,cutting pressmen, and creasing pressmen, their apprentices and help-ers.On March 26, 1959, the Board issued a telegraphic notice to showcause why it should not find appropriate for purposes of collectivebargaining a craft unit as requested by Local 494, and a residual pro-iUnpublished.124 NLRB No. 45. ROBERTSON PAPER BOX COMPANY, INCORPORATED349duction and maintenance unit.By telegram dated March 31, 1959,United Mine Workers, District 50, another Intervenor, filed a responsethereto,moving that Local 494's motion be denied as untimely, andthat, in the event the said motion be allowed, the Board reopen therecord for the taking of further testimony on the unit question.Bytelegram dated April 1, 1959, Local 494 responded to the notice toshow cause, supporting its motion.On the same day the Employerand the Petitioner filed responses opposing Local 494's motion, and_the Employer filed a motion to reopen the record. On April 9, 1959,,the Board issued an order reopening record and remanding proceed-ing to Regional Director for a further hearing on the issue of appro-priate unit.The further hearing was held before M. Alice Fountain, hearingofficer, on May 8, 1959, at Boston, Massachusetts. The hearing officer'srulings made at the hearing are free from prejudicial error and are.hereby affirmed.'At the reopened hearing the only evidence introduced was that bythe Employer to show that the "Printing Specialties and Paper Prod-ucts" Local of the International Printing Pressmen involved here, asdistinguished from a regular "Printing Pressmen" local of the Inter-national, is not a craft union,and has not traditionally organized orrepresented employees on a craft basis, but on the contrary was estab-lished for the purpose of organizing, and has organized, employees inthe paper box industry on an industrial basis.The first portion of this evidence consists of provisions in the Inter-national's constitution, as follows : (1)A "Jurisdiction" provisionwhich first lists "printing pressmen" and several other specific relatedcraft categories, and then lists "printing specialty and paper productsworkers covered on a industrial basis"; (2) provisions for $1.85 permonth dues for members of "Specialty Unions" as against "regular"dues of $6.20 per month; (3) provisions for lesser "death benefits" formembers of "Specialty Unions"; and (4) provisions for the publica-tion of two different official International journals, one to be known as"The American Pressmen," and the other to be known as "The Spe-cialtyWorker."The second portion of such evidence consists of various statementsin issues of "The Specialty Worker" journal, the most comprehensiveof which from the April 1957 issue is as follows :SPECIALIZED PRINTINGMarching hand in hand with the vast expansion of the pack-aging industry in America is the equally fast growing field of3For the reasons stated hereinafter,we find no merit in Local 494's objections to theadmission into evidence of certain documentary evidence. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecialized printing.Frequently the same plant which is manu-facturing packaging materials or products also has a departmentwhich is printing diversified advertising messages upon theircustomers' products.This may vary from the comparativelysimple printing on corrugated shipping containers to the multi-colored, intricate printing appearing upon a vast variety ofpaper and other materials such as plastic and aluminum foil.Under these circumstances printing is but one sequence of aseries of production steps and not the main end product in itself.Ordinarily, the printing pressmen are among the highest skilledjobs in such a plant.Typically, however, the number of produc-tion workers engaged in activities before and after the printingprocess is far greater than the number responsible for the print-ing operations.We point out these matters to you to explain, in part, that print-ing equipment is being moved into regular production plants asa natural and logical development of modern manufacturingmethods.This does not mean, necessarily, that regular commer-cial job shops are losing business to such plants, although some-times this happens.Rather it indicates the recognized necessityof printing advertising upon all packaged products which even-tually come within the sight of a possible consumer.As a union mainly concerned with maintaining full jurisdic-tion over all kinds of printing presses and related equipment, wecannot ignore these economic facts of life.We must endeavor,as fast as we can, to offer union membership to all the productionworkers in such plants.We say all the workers because we recognize that, for a num-ber of reasons, it would not be wise to try to separate the printingpress operations from the long chain of production links in thesesemi-production line plants.Working against any possibility ofseparating the printing press workers from others when we areadvocating joining our Union, are the facts that first, there usu-ally is no sharp separation of the printing department from otherplant departments. Second, supervision often extends beyond thepressroom.Third, other production operations may be veryclose or attached to printing equipment and some 'workers areshared between operations as the need for help varies.Fourth,workers in the plant have a greater commonality of interest thanis the case in regular printing plants in which separate depart-ments are established to perform distinctly different operations.Fifth, a single union, covering all workers, in such plants tends ROBERTSON PAPER BOX COMPANY, INCORPORATED351to further harmonize work relations between workers.This re-flects to the good of all concerned, including management.We conclude that, for selfish as well as unselfish reasons, wemust interest ourselves in bringing the workers in specialtyprinting and paper products plants into our Union. In doing sowe must recognize that regular craft distinctions do not existand are not practical for most of such plants. It is obvious thatthe full production unit is the proper unit for organization.Normal craft union arguments are meaningless to these work-ers.Our Specialty union membership arrangement is the idealanswer for this kind of work groups. Such an arrangement hasserved to bring union conditions to thousands of these workersand has worked toward the elimination of unfair low wagescompetition which had been prevalent in many of these specialtyplants.But we have only scratched the surface, considering thelarge number of unorganized workers in these plants.The third portion of such evidence consists of contracts betweenvarious "Printing Specialties and Paper Products" locals and about50 companies in the paper box industry, all of which contracts coveroverall production and maintenance units.These companies runfrom coast to coast, and it is also significant that the parties to oneof these contracts are the Local involved herein and a paper box fac-tory located only 9 miles away in the same area in Connecticut as theEmployer herein.The foregoing evidence introduced at the reopened hearing clearlysupports the Employer's contention that the "Printing Specialtiesand Paper Products" Local involved, as distinguished from a regular"Printing Pressmen" local, is not a craft union but an industrialunion.3Additional supporting factors may be found in that : (1)Local 494 itself represented the employees involved herein on anoverall production and maintenance basis for 13 years prior to theinstant petition; (2) the Board in several cases has found that theInternational Printing Pressmen or one of its "Printing Pressmen"locals is a "traditional representative" entitled to craft severance ofprinting pressmen in the paper box industry,4 but the instant caseappears to be the only one in which a "Printing Specialties and Paper3We note that in its brief Local 494 completely ignores the distinction shown betweena "Specialty" local and a regular local, which is now a key factor in the case, and treatsthe two as if they were the same.4 See, e.g.,Sutherland Paper Company,106 NLRB 524 and 112 NLRB 622;CrowellCarton Company,111 NLRB 528;The New Haven Pulp & Board Company,83 NLRB268,It should also be noted that inSutherland, a"Printing Specialties and ParserProducts"local intervened for an overall production and maintenance unit, excludingthe pressmen sought by its International. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts" local has even sought such a craft severance; I and (3) theonly evidence of "traditional representation in the instant case isbroad testimony that "the International Pressmen, through theirLocal Union, have traditionally devoted themselves to the representa-tion of employees in the printing industry on a craft basis," with nospecific testimony that the "Printing Specialties and Paper Products"Local involved is such a "traditional representative."The Board has held that a union which, by its constitution, does notpurport to represent a specific craft but may represent a multitude ofcrafts or even tradesmen who may not be skilled craftsmen is not aqualified "traditional representative" underAmerican Potash 6forcraft severance purposes.' In the instant case, not only the Interna-tional constitution, but also official statements in the Internationaljournal, a substantial number of contracts in the industry," and theBoard's administrative experience, show that the "Printing Special-ties and Paper Products" Local involved does not qualify as a "tradi-tional representative," particularly in the absence of any specificaffirmative evidence to support its "traditional representative" claim.Moreover, the Board has also held that the fact that another affiliateof a union's international may be a "traditional representative" (such.as the "Pressmen" locals of the International here) does not establishthat the union involved is a "traditional representative." IAccord-,ingly, we find that Local 494 is not a qualified "traditional representa-tive" underAmerican Potashfor purposes of the alleged craft sever-ance which it seeks, and is therefore not entitled to such severance.10In, view of the foregoing, we affirm our original finding that onlythe existing overall production and maintenance unit is appropriate,and We shall direct an election in that unit.[Text of Second Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.In all cases such a local has sought a production and maintenance unit, and Local494 has cited no case to the contrary.See,e.g.,Sutherland Paper Company,supra;American Forest Products Corporation,114 NLRB 1200.InSutherland Paper Com-pany,122 NLRB 1284, cited by Local 494, the Board found that theLithographersInternationalwas a traditional representative oflithographicemployees.IAmerican Potash &Chemical Corporation,107 NLRB 1418.'Port Die Casting Corporation,115 NLRB 1749. Accordingly, we find no merit inLocal 494's contention that the provisions of the International constitutionshould nothave been admitted into evidence because they are not relevant.s In view of the refusal of Local 494 to produce these contracts upon request of theEmployer prior to the hearing, the fact that the Employer then obtained such contractsdirectly from the employer or ,employer association involved, and the fact that Local 494did not really question the authenticity of the contracts, we find that the objection ofLocal 494 to the introduction into evidence of these contracts on the ground of "no!proper identification" was frivolous and without merit.6Bazcgh& SonsCompany,11.4 NLRB 937, footnote 11."In view of this finding, we find it unnecessary to pass upon the question as towhether the alleged craft unit sought is a true craft unit underAmerican Potash.